Case 1:16-cv-04757-NLH-KMW Document 75 Filed 06/10/20 Page 1 of 1 PageID: 1123



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


     EMILY VALLES,
     Administrator of the Estate           1:16-cv-04757-NLH-KMW
     of Jamie Gonzalez, AKA Jaime
     Gonzalez,                             ORDER

                    Plaintiff,

           v.

     CUMBERLAND COUNTY, WARDEN
     ROBERT BALICKI, and JASON
     CORLEY,

                    Defendants.



 HILLMAN, District Judge

       For the reasons expressed in the Court’s Opinion filed

 today,

       IT IS on this    10th      day of    June    , 2020

       ORDERED that Defendant’s motion for default judgment (ECF

 No. 71) be, and the same hereby is, GRANTED; and it is further

       ORDERED that within thirty (30) days hereof, Plaintiff

 shall submit its proofs regarding the scope of any damages award

 requested, along with a brief, not to exceed fifteen (15) pages,

 in support of that application.



                                            s/ Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.
